AO 245B (Rev. WA];`|) l lfl()) Judgment in a Criminal Casc
SitCL‘l l Revi$ed by WAED - OZJ'l '?

UNITED STATES DlsTRICT COURT
Eastem District of Washington

UNITED S'I`ATE.S OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
LUKES LORENZO HERRERA Case Number: l:lS-CR-ZO$E-LRS-l

USM Number: 20983-085
Jel`frey S. Dahlberg

De fendant' s Attornc

Fu.Eo m THE u ..s olsTRlcT counr
EASTERN olsialcr os=wAsH\NGroN

 

 

|:|
|:l
DEC 1 l1 2018
THE DEFENI)ANT:
. AVOY, CLERK
|Xl visade guilty 10 counted 1 ofche ludicrmem SEAN F MC _D
m pleaded nolo contendere to count(s) ¥AHMA.WASH|NGYONE| Ul '

which was accepted by the court.
m was found guilty on count(s) after a
plea of not guilty_

 

 

The defendant is adjudicated guilty of these of`r`enses:

Title & Section 1' Nature of ()ft`ense Oi'l'ense Ended Count
18 U.S.C. §§ 922(§){ l }, 924{11)(2_} - l"elon in Pos$ession of Fircarm 041’1')'!20|8 l

The defendant is sentenced as provided in pages 2 through ‘i' ot`thisjuclgment, The sentence is imposed pursuant to the
Sentencing Ret`orm Act ot` l984.

l:l The defendant has been found not guilty on eount(s)
® Count(s) 2 ofthe lndictment g is m are dismissed on the motion ofthc United States

 

 

lt ls ordered that the defendant must notify the United States anomey for this district within 30 days of any change ofname, residenee, or
mailin address until all lines restitution, costs and special assessments im}posedy b_y tliisjudg_ment are fully paid. If ordered to pay restitution,
the de endant must notify the court and limited States attorney of material c ranges m economic circumstances
l?.f13f2013
Date of lmp£sition of }u_d

 

/J'W l

Signaturc of Judge

The Honorab|e Lonny R.. Suko Senior Judge, U.S. District Court
Name and '1 itle of`Judge

/ 2-//¢/// s

Date

AO 2458 (Rev. WAED l l/ 16) Judgment in a Criminal Casc .ludgment - Page 2 ol` 7
Sheet 2 - lmprisonment

DEFENDANT: LUKES LORENZO HERRERA
Case Number: l : l 8-CR-2032-LRS-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 18 Months as to Count l

With credit for any time served.

E The court makes the following recommendations to the Bureau of Prisons:

That Defendant be designated to either FDC SeaTac (ftrst choice) or Sheridan, Oregon facility.

E The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this dism°ct:

l:l at |Il a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

n The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

ij before 2 p.m. on
l:l as notified by the United States Marshal.
l:l as notified by the Probation or Pretria| Services Oflice.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of thisjudgment.
unn'ED sTATEs MAnsHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 2458 (Rev. WAED l 1116) Judgmcnt in a Crimina| Case Judgmem ». Page 3 of 7
Sheet 3 - Supervised Re|ease

DEFENDANT: LUKES LORENZO HERRERA
Case Number: l:lS-CR-ZO$Z-LRS-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Years

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.
you must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

You must refrain ti'om any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check §fapplicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

. |Z|

5. l:l You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a. qualifying offense. (check tfapplicable)

6. l:l You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245|! (Rcv. WAED l |1'| 6) ludgrnent in a Crintinal Casc Judgm¢m -- Pa_a_e 4 of 'i'
Shcet 31'\ - Supervised Release

DEFEN DANT: LUKES LORENZO HERRERA
Casc Number: l:lB-CR-ZOSZ-LRS-l

STANDARD CONDITIONS OF SUPERVlSION

As part ofyour supervised release, you must compiy with the following standard conditions ofsupervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisontnent, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed

You tnust not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission

from tlte court or the probation officer.

You must be truthful when responding to tlte questions asked by your probation ofiicer.

You tttust live at a place approved by thc probation officer. Ifyou plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least |0 days before the change. lf

notifying the probation officer in advance is not possible due to unanticipated circumstanccs, you must notify the probation
officer within 72 hours ofbecoming aware ofa change or expected change.

6. You must allow the probation officer to visit you at any reasonable time based on tlte circumstances at your home or elsewhere,
and yott ntust permit the probation officer to take any items prohibited by tlte conditions ofyour supervision that he or she
observes in plain view.

'i’. You must work full time (at least 30 hours per week) at a lawful type ofetnployment, unless the probation officer excuses you
frotn doing so. lfyou do not have fu|l~time employment you mustt:ry to find full-time empioyment, unless the probation
officer excuses you from doing so. |fyou plan to change where you work or anything about your work (sueh as your position
or yourjob responsibilities), you mttst notify the probation officer at least 10 days before tlte change. Ifnotifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances you must notify the probation officer
within 72 hours of becoming aware ofa change or expected change

8. You tnttst not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has
been convicted ofa feiony, you must not knowingly communicate or interact with that person without first getting the
permission ofthe probation officer. Contact with tlte Defendant’s immediate family members shall be permitted unless
U.S. Probation can justify to this court the application ofthis restriction as to a particular immediate family member. At
the request ofU.S. Probation, the court will undertake an on-the record individualized review ofthe relationship between
tlte Defendant and the immediate family member to determine whether the restriction should apply.

9. lfyou are arrested or questioned by a law enforcement officer, you ittnst notify the probation officer within 72 hours.

!0. You mttst not own, possess, or have access to a firearm, amtnunition, destructive deviee. or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as
ituncltakus or tasers).

l 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission ofthe court.

12. lfthisjudgment imposes restitution, a fine, or special assessment, it is a condition ofsupervised release that you pay in
accordance with the Scheduie of Payments sheet oftltisjudgtttent. You shall notify the probation officer ofany material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

13. You tnust follow the instructions ofthe probation officer related to the conditions of supervision

Lu !\J

Lh-L

U.S. Probation Of`fice Use Oaly

A U.S, probation officer has instructed me on tlte conditions specified by the court and has provided tne with a written copy ofthis
judgment containing these conditions F or further information regarding these conditions sec ()vei'view ofProbrrtr'on and Snpei'vi`.rec!
Ret'crr.i'c C.`ondi'!ion.s', available at: www.uscourts.gov.

Defendant’s Signature Date

 

 

AO 2458 (Rev. WAED l l/16) Judgment in n Criminal Case Judgment ~. Pngc 5 of 7
Sheet SD - Supervised Re|ease

DEFENDANT: LUKES LORENZO HERRERA
Case Number: l:lB-CR-2032-LRS-l

SPECIAL CONDITIONS OF SUPERVISION

l. You must not communicate, associate, or otherwise interact, with any known criminal street gang member or their aftiliates,
excluding family members, without first obtaining the permission of the probation ofticer. Contact with the Defendant’s immediate
family members shall be permitted unless U.S. Probation can justify to this court the application of this restriction as to a particular
immediate family member. At the request of U.S. Probation, the court will undertake an on-the record individualized review of the
relationship between the Det`endant and the immediate family member to determine whether the restriction should apply.

2. You must submit your person, residence, oftice, or vehicle and belongings to a search, conducted by a probation officer, at any
reasonable time based on the circumstances at your home; based upon reasonable suspicion of contraband or evidence of violation of a
condition of supervision. Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a
residence that the premises may be subject to search,

3. 'You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter into and
successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare upon
fitrther order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow full reciprocal
disclosure between the supervising officer and treatment provider.

4. You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence t`rom these substances

5. You must not enter into or remain in any establishment where alcohol is the primary item of sale. ¥ou must abstain from alcohol
and must submit to urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than 6 tests per month, in
order to confirm continued abstinence from this substance.

AO 2458 (Rev. WAED l 1/16) .Iudgment in a Crimina| Case

Judgment - Page 6 of 7
Sheet 5 - Crimina| Monetary Penalties

DEFENDANT: LUKES LORENZO HERRERA
Case Number: l:lS-CR-2032-LRS-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $100.00 $.00 $.00 $.00
|j The determination of restitution is deferred until . An Amended Judgment in a Crimi`nal Ca.re (A 0245C) will be

entered alter such determination
I:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

|f the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Pa!ee Total Loss** Restitution Ordered Priority or Percentage

m Restitution amount ordered pursuant to plea agreement $

m The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day alter the date of thejudgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

n The court determined that the defendant does not have the ability to pay interest and it is ordered that:
m tfl(i): tili;;erest requirement is waived m fine n restitution

m the interest requirement for the I:I fine I:] restitution is modified as follows:

* Justice for Victims of TraiTicking Act of 20|5, Pub. L. No. 114-22

** Findings for the total amount of losses are required under Chapters 109A, llO, l lOA, and lI3A of Title l8 for oli`enses committed on or alter
September l3, 1994, but before Apri123, l996.

AO 2455 (Rev. WAED l l/l6) .ludgment in a Criminal Case _ludgm¢m .- Page 7 ot`7
Sheet 6 - Schedule of Payments

DEFENDANT: LUKES LORENZO HERRERA
Case Number: l:lS¢CR-2032-LRS-l

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:l Lump sum payments of $ due immediately, balance due
|:| not later than , or
|:| in accordance with |:| C, |:| D, [| E, or [| F below; or
B g Payment to begin immediately (may be combined with |:] C, m D, or g F below); or
C |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 dqys) alter the date of thisjudgment; or
D |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months oryears), to commence (e.g., 30 or 60 days) alter release from imprisonment to a
term of supervision; or
E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) alter release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F >I< Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP lnmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or l0% of the
defendant's net household income, whichever is larger, commencing 30 days alter the defendant is released from imprisonment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federa| Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 992|0-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

i:i Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i'ncluding defendant number), Total Amount, .loint and Several Amount,
and corresponding payee, if appropriate

L__i The defendant shall pay the cost of prosecution.
i:i The defendant shall pay the following court cost(s):

>I* The defendant shall forfeit the defendant's interest in the following property to the United States:

As agreed in the parties' Plea Agreement, 1 l4, page 8:( l) A Hennan Weihrauch, .38 Special Revo|ver, bearing serial number
1504260; (2) one round of Speer 9mm caliber ammunition bearing headstamp SPEER 9mm LUGER; (3) two rounds of Blazer
9mm ammunition, bearing headstamp BLAZER 9mm LUGER; (4) five rounds of Federal .38 Special ammunition, bearing
headstamp FEDERAL 38 SPECIAL; and, (5) fourteen rounds of Winchester 20 gauge shotgun ammunition, bearing headstamp
WlNCl-IES’I`ER 20 GA.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) line principal, (5) line interest,
(6) community restitution, (7) .WTA Assessment, (8) penalties, and (9) eosts, including cost of prosecution and court costs.

